

Exhibit 10.36


SPOK HOLDINGS, INC.
2015 LONG-TERM INCENTIVE PLAN
Adopted by the Board of Directors
Upon Recommendation of the Compensation Committee
on December 9, 2014
To Be Effective as of January 1, 2015










--------------------------------------------------------------------------------










SECTION 1.
 BACKGROUND, PURPOSE AND DURATION
 
1
 
 
 
1.1
 
Effective Date
 
1
 
 
 
1.2
 
Purposes of the Plan
 
1
 
SECTION 2.
DEFINITIONS
 
1
 
 
 
2.1
 
Actual Award
 
1
 
 
 
2.2
 
Affiliate
 
1
 
 
 
2.3
 
Award Agreement
 
1
 
 
 
2.4
 
Board
 
1
 
 
 
2.5
 
Cause
 
2
 
 
 
2.6
 
Change of Control
 
2
 
 
 
2.7
 
Code
 
3
 
 
 
2.8
 
Committee
 
3
 
 
 
2.9
 
Common Stock
 
3
 
 
 
2.10
 
Company
 
4
 
 
 
2.11
 
Effective Date
 
4
 
 
 
2.12
 
Employee
 
4
 
 
 
2.13
 
Participant
 
4
 
 
 
2.14
 
Performance Goals
 
4
 
 
 
2.15
 
Performance Period
 
4
 
 
 
2.16
 
Person
 
4
 
 
 
2.17
 
Plan
 
4
 
 
 
2.18
 
Restricted Stock Unit
 
4
 
 
 
2.19
 
Separation from Service
 
4
 
 
 
2.20
 
Target Award
 
4
 
SECTION 3.
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
 
4
 
 
 
3.1
 
Selection of Participants
 
5
 
 
 
3.2
 
Determination of Target Awards
 
5
 
 
 
3.3
 
Award Agreements
 
5
 
 
 
3.4
 
Dividend Equivalent Rights
 
5
 
SECTION 4.
VESTING AND PAYMENT OF AWARDS
 
5
 
 
 
4.1
 
Attainment of Performance Goals
 
5
 
 
 
4.2
 
Vesting
 
6
 
 
 
4.3
 
Time and Form of Payment
 
6
 
 
 
4.4
 
Proration or Forfeiture of Target Award
 
7
 
SECTION 5.
ADMINISTRATION
 
8
 
 
 
5.1
 
Committee is the Administrator
 
8
 
 
 
5.2
 
Committee Authority
 
8
 
 
 
5.3
 
Decisions Binding
 
8
 
 
 
5.4
 
Delegation by the Committee
 
9
 
SECTION 6.
GENERAL PROVISIONS
 
9
 
 
 
6.1
 
Unsecured General Creditor
 
9
 
 
 
6.2
 
Tax Withholding
 
9
 
 
 
6.3
 
No Rights as Employee
 
9
 
 
 
6.4
 
Participation
 
9
 
 
 
6.5
 
Successors
 
9
 
 
 
6.6
 
Payment in the Event of Death
 
9
 


 
2
 




--------------------------------------------------------------------------------










 
 
6.7
 
Nontransferability of Awards
 
9
 
SECTION 7.
AMENDMENT, TERMINATION AND DURATION
 
10
 
 
 
7.1
 
Amendment, Suspension or Termination
 
10
 
 
 
7.2
 
Duration of the Plan
 
10
 
SECTION 8.
LEGAL CONSTRUCTION
 
10
 
 
 
8.1
 
Code Section 409A
 
10
 
 
 
8.2
 
Gender and Number
 
10
 
 
 
8.3
 
Severability
 
10
 
 
 
8.4
 
Requirements of Law
 
10
 
 
 
8.5
 
Governing Law
 
10
 
 
 
8.6
 
Captions
 
10
 




 
3
 




--------------------------------------------------------------------------------




SPOK HOLDINGS, INC.
2015 LONG-TERM INCENTIVE PLAN
SECTION 1.
BACKGROUND, PURPOSE AND DURATION
1.1    Effective Date. The Board of Directors (the “Board”) adopted the Plan
upon the recommendation of the Compensation Committee of the Board of Spok
Holdings, Inc., (the “Company”) to be effective as of January 1, 2015.
1.2    Purposes of the Plan. The purposes of the Plan are to promote the success
of the Company’s business, advance the interests of the Company, attract and
retain the best available personnel for positions of substantial responsibility
at the Company, and provide additional incentives to selected key employees of
the Company for outstanding performance. The Plan permits the award of
Restricted Stock Units to key employees as the Committee may determine. Upon
attainment of Performance Goals for the Performance Period, Restricted Stock
Units granted to Participants will convert and be paid in Common Stock, and
dividend equivalent rights (if any) with respect to vested Restricted Stock
Units will be paid in cash. Actual Awards to “Covered Employees” under the Plan
(within the meaning of section 162(m) of the Code) are intended to qualify as
Performance Based Compensation pursuant to Article 5 of the Spok Holdings, Inc.
2012 Equity Incentive Award Plan, as it may be amended or restated from time to
time (“Equity Incentive Award Plan”).
SECTION 2.    
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1    “Actual Award” means the vested portion of the Target Award (if any)
payable to a Participant.
2.2    “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by, controlling, or
under common control with, the Company where “control” means the right to elect
or appoint at least fifty percent (50%) of the directors, managing members,
general partners, trustees or entities exercising similar powers with respect to
the Company or the applicable entity whether by beneficial ownership of
securities or other interests, by proxy or agreement, or both. Notwithstanding
the preceding, an Affiliate that is not an affiliate within the meaning of the
regulations under Code section 409A shall not constitute an Affiliate under this
Plan.
2.3    “Award Agreement” means any written agreement, contract or other
instrument or document evidencing a Target Award, including through an
electronic medium.
2.4    Board” means the Board of Directors of the Company.




--------------------------------------------------------------------------------




2.5    “Cause” unless otherwise defined in an employment agreement between the
Participant and the Company or an Affiliate, means (a) dishonesty of a material
nature that relates to the performance of services for the Company by
Participants; (b) criminal conduct (other than minor infractions and traffic
violations) that relates to the performance of services for the Company by
Participant; (c) the Participant’s willfully breaching or failing to perform his
or her duties as an employee of the Company (other than any such failure
resulting from the Participant having a disability (as defined herein)), within
a reasonable period of time after a written demand for substantial performance
is delivered to the Participant by the Board, which demand specifically
identifies the manner in which the Board believes that the Participant has not
substantially performed his or her duties; or (d) the willful engaging by the
Participant in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise. No act or failure to act on the Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that such action or
omission was in the reasonable best interests of the Company. Disability as used
herein means a condition or circumstance such that the Participant has become
totally and permanently disabled as defined or described in the Company’s long
term disability benefit plan applicable to executive officers as in effect at
the time the Participant incurs a disability.
2.6    “Change of Control” shall mean and includes each of the following:
(a)    A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or
(b)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.6(a)
or Section 2.6(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
Directors then still in office who either were Directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or
(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other

 
2
 




--------------------------------------------------------------------------------




disposition of all or substantially all of the Company’s assets in any single
transaction or series of related transactions or (z) the acquisition of assets
or stock of another entity, in each case other than a transaction:
(i)    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.6(c)(i) as beneficially owning 50% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or
(d)    The Company’s stockholders approve a liquidation or dissolution of the
Company.
In addition, if a Change in Control constitutes a payment event or a toggle
event with respect to any Award which provides for the deferral of compensation
and is subject to Section 409A of the Code, the transaction or event described
in subsection (a), (b), (c) or (d) with respect to such Award must also
constitute a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5) to the extent required by Section 409A.
The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.
2.7    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.
2.8    “Committee” means the committee appointed by the Board to administer the
Plan. Until otherwise determined by the Board, (a) the Company’s Compensation
Committee of the Board shall constitute the Committee, and (b) for
administrative convenience, the independent, non-employee members of the Board
also may act as the Committee from time to time. With respect to awards intended
to qualify as “performance-based compensation” as described in Section
162(m)(4)(C) of the Code, each member of the Committee shall qualify as an
"outside director" under Section 162(m) of the Code.

 
3
 




--------------------------------------------------------------------------------




2.9    “Common Stock” means the common stock of the Company, par value $0.0001
per share.
2.10    “Company” means Spok Holdings, Inc., and Affiliates or any successor
thereto.
2.11    “Effective Date” means January 1, 2015.
2.12    “Employee” means any key employee of the Company or Affiliate, whether
such individual is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.
2.13    “Participant” means an Employee who has been selected by the Committee
for participation in the Plan. Employees who have been selected to participate
as of January 1, 2015 are listed on Exhibit A.
2.14    “Performance Goals” means the Minimum Performance Goals based on one or
more performance criteria defined in the Equity Incentive Award Plan for the
applicable Performance Period, as approved by the Committee, in writing, no
later than the 90th day of the applicable Performance Period. The Performance
Goals for each Performance Period shall be included on Exhibit B upon approval
by the Committee. Subject to any applicable limitations for “performance-based
compensation” as described in Section 162(m)(4)(C) of the Code, the Committee
may revise the Performance Goals in the event of a Change of Control or other
corporate reorganization, merger, or similar transaction, to take into account
extraordinary events or as the Committee determines is in the best interests of
the Company. Such extraordinary events shall include the implementation of
changes in generally accepted accounting principles resulting from new
accounting standards issued by the Financial Accounting Standards Board,
Securities and Exchange Commission and/or other regulatory bodies responsible
for the establishment of accounting standards applicable to the Company. (As an
example, a new revenue recognition standard is expected to be effective January
1, 2017 that could require adjustment to the performance goals as established by
the Compensation Committee.)
2.15    “Performance Period” means the applicable three-year period commencing
on each of January 1, 2015, January 1, 2016 and January 1, 2017, and ending on
December 31, 2017, December 31, 2018 and December 31, 2019, respectively, unless
otherwise determined by the Committee or specified in an Award Agreement or an
employment agreement between the Participant and the Company.
2.16    “Person” shall have the meaning set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company
and (ii) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or Affiliate.
2.17    “Plan” means the Spok Holdings, Inc. 2015 Long-Term Incentive Plan, as
set forth in this instrument and as hereafter amended from time to time.
2.18    “Restricted Stock Unit” means the right to receive a share of Company
Common Stock upon the attainment of the Performance Goals.

 
4
 




--------------------------------------------------------------------------------




2.19    “Separation from Service” means separation from service as defined in
the Treasury Regulations under Code section 409A. “Separates from Service” shall
have a consistent meaning.
2.20    “Target Award” means the target award, at one hundred percent (100%)
achievement of the Performance Goals payable under the Plan, as determined by
the Committee in its sole discretion.
SECTION 3.    
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
3.1    Selection of Participants. The Committee, in its sole discretion, shall
select the Employees who shall be Participants in the Plan and the Committee
may, in its sole discretion, select Employees to participate in the Plan at any
time during any Performance Period.
3.2    Determination of Target Awards. The Committee, in its sole discretion,
shall establish and grant a Target Award that may be earned by each Participant.
A Participant’s Target Award shall be established by the Committee in writing no
later than the 90th day of the Performance Period, or, for employees newly hired
or promoted to become eligible during a Performance Period, before 25% of the
remaining Performance Period has elapsed as measured from the date of hire or
promotion, as applicable. The Committee may establish Target Awards in a
different manner for different groups of Participants. The Target Award shall be
granted in the form of Restricted Stock Units. Unless otherwise determined by
the Committee, the number of Restricted Stock Units granted shall be based on
the fair market value of the Company’s Common Stock as of the effective date of
the grant; provided, for purposes of determining the number of Restricted Stock
Units granted to an Employee who becomes a Participant after the beginning of an
applicable Performance Period, the number of Restricted Stock Units may be
determined, in the sole discretion of the Committee, based on (a) the fair
market value of the Company’s Common Stock as of the effective date of the
initial grants to Participants for the applicable Performance Period, reduced by
the value of any cash dividends or cash distributions (regular or otherwise)
that are paid with respect to the Company’s Common Stock from that date to the
date of grant, (b) the fair market value of the Company’s Common Stock on the
date on which the Participant commenced participation in the Plan, or (c) such
other manner as the Committee may determine in its sole discretion. Restricted
Stock Units shall be granted pursuant to the Equity Incentive Award Plan.
Further, if at any time the Common Stock ceases to be registered as a class of
equity securities under the Exchange Act, whether as a result of a Change of
Control or otherwise, the Committee may in its sole discretion convert any
Restricted Stock Units into a right to receive cash in lieu of shares of Common
Stock based upon the fair market value of a share of Common Stock at the time of
or immediately prior to the time the Common Stock was no longer registered under
the Exchange Act.
3.3    Award Agreements. Target Awards granted pursuant to the Plan shall be
evidenced by Award Agreements. Award Agreements may be amended by the Committee
with the consent of the germane Participant from time to time and need not
contain uniform provisions.

 
5
 




--------------------------------------------------------------------------------




3.4    Dividend Equivalent Rights. A Participant shall be entitled to dividend
equivalent rights with respect to Restricted Stock Units to the extent that any
cash dividends or cash distributions (regular or otherwise) are paid with
respect to the Company’s Common Stock during the Performance Period. The
dividend equivalent rights will be subject to the vesting restrictions and the
other terms and conditions under this Plan that are applicable to the Restricted
Stock Units until such time, if ever, as the Restricted Stock Units with respect
to which the dividend equivalent rights are paid vest.
SECTION 4.    
VESTING AND PAYMENT OF AWARDS
4.1    Attainment of Performance Goals. In order for Actual Awards to be earned
and paid for an applicable Performance Period, the Company must attain the
Performance Goals for the applicable Performance Period and the Committee must
certify the attainment of such Performance Goals in writing.
4.2    Vesting.
(a)    Subject to Section 4.2(b) below, Target Awards shall vest upon the
Committee’s reasonable determination that the Performance Goals have been
achieved at the end of the Performance Period. If the Performance Goals are met
and certified by the Committee in writing, Participants will be entitled to the
vested portion of a Target Award unless the Participant has otherwise forfeited
a portion or all of the Target Award as set forth in Section 4.4 .
(b)    In the event of a Change of Control, vesting shall be accelerated as
follows, provided that the Company is on track to meet the Performance Goals as
reasonably determined by the Committee (as comprised immediately prior to the
Change of Control).
(i)     If a Change of Control occurs during the first year of the applicable
Performance Period, fifty percent (50%) of the Participant’s Target Award shall
vest.
(ii)    If a Change of Control occurs during the second year of the applicable
Performance Period, seventy-five percent (75%) of the Participant’s Target Award
shall vest.
(iii)    If a Change of Control occurs during the final year of the applicable
Performance Period, the Participant’s Target Award shall vest in full.
With respect to an employee who becomes a Participant after the beginning of an
applicable Performance Period, the accelerated vesting described above will
apply on a prorated basis based on the number of days worked during the
Performance Period, unless otherwise determined by the Committee. For clarity,
if an employee becomes a Participant in the second year of the applicable
Performance Period and a Change in

 
6
 




--------------------------------------------------------------------------------




Control occurs later during that second year of the applicable Performance
Period, accelerated vesting of his Target Award (prorated as described in
section 4.4, below) will be calculated as follows: seventy-five percent (75%) of
a Participant’s unvested Target Award will be multiplied by a fraction, the
numerator of which is the number of days the Employee was a Participant in the
Plan during the applicable Performance Period, and the denominator of which is
the total number of days in the applicable Performance Period.
(c)    All Actual Awards including pro-rated awards will be paid at the time
provided in Section 4.3.
4.3    Time and Form of Payment.
(a)    Each Actual Award shall be paid in Common Stock pursuant to the Award
Agreements, subject to any required withholding for income and employment taxes.
Dividend equivalent rights shall be paid in cash in a single lump sum to the
extent earned.
(b)    Actual Awards will be paid on or after the third business day after the
Company’s annual audit for the last fiscal year of the applicable Performance
Period has been completed and the Company’s annual report on Form 10-K for such
fiscal year has been filed with the Securities and Exchange Commission, but in
no event later than the last day of the calendar year that begins immediately
following the end of the applicable Performance Period.
(c)    Notwithstanding 4.3(b), in the event of a Participant’s death, the
Participant’s estate will be eligible to receive an amount not greater than
one-hundred percent (100%) of the Participant’s Target Award, prorated to
reflect the number of days he or she worked during the applicable Performance
Period, and such amount, which will be determined in the Committee’s sole
discretion, will be paid in the year following Participant’s death. For clarity,
prorated awards will be calculated as follows: one-hundred percent (100%) of a
Participant’s Target Award will be multiplied by a fraction, the numerator of
which is the number of days the Participant was continuously providing services
to the Company during the applicable Performance Period through the date
immediately prior to the Participant’s death, and the denominator of which is
the total number of days in the applicable Performance Period.
(d)    Notwithstanding anything to the contrary in this Plan, no payments
contemplated by this Plan will be paid during the six-month period following a
Participant’s Separation from Service unless the Company determines, in its good
faith judgment, that paying such amounts at the times indicated in paragraphs
4.3(b) and (c) would not cause the Participant to incur an additional tax under
Code section 409A, in which case the Actual Award shall be paid on the first day
of the seventh month following the Participant’s Separation from Service.
(e)    The Compensation Committee of the Board may require forfeiture or a
clawback of any incentive compensation awarded or paid under this Plan in excess
of the compensation

 
7
 




--------------------------------------------------------------------------------




actually earned based on a restatement of the Company’s financial statements as
filed with the Securities and Exchange Commission for the period covered by this
Plan.
4.4    Proration or Forfeiture of Target Award.
(e)    Newly hired or promoted employees who are selected to participate in the
Plan after the beginning of an applicable Performance Period will participate in
the Plan on a prorated basis based on the number of days worked during the
applicable Performance Period after being selected to participate in the Plan.
The prorated award will be calculated as follows: one-hundred percent (100%) of
a Participant’s unvested Target Award will be multiplied by a fraction, the
numerator of which is the number of days the Employee was a Participant in the
Plan during the applicable Performance Period, and the denominator of which is
the total number of days in the applicable Performance Period.
(f)    If the Participant involuntarily Separates from Service without Cause or
due to disability, he or she will be eligible to receive a prorated Target Award
if the Performance Goals for the applicable Performance Period are met provided
that, in the event Participant involuntarily Separates from Service without
Cause, he or she has executed a release, any waiting period in connection with
such release has expired, he or she has not exercised any rights to revoke the
release and he or she has followed any other applicable and customary
termination procedures, as determined by the Company in its sole discretion. The
unvested Target Award will be prorated to the date of Separation from Service,
and the prorated award will be calculated as follows: one-hundred percent (100%)
of a Participant’s unvested Target Award will be multiplied by a fraction, the
numerator of which is the number of days the Participant was continuously
providing services to the Company during the applicable Performance Period
through the date immediately prior to the Participant’s Separation from Service,
and the denominator of which is the total number of days in the applicable
Performance Period. Prorated awards will be paid to the Participant at the time
provided in Sections 4.3.
(g)    Notwithstanding Section 4.4(b), any Participant who involuntarily
Separates from Service without Cause during his or her first year of
participation in the Plan shall forfeit any right to receive an Actual Award.
(h)    Any Participant whose employment is terminated for Cause or who
voluntarily Separates from Service prior to the date Actual Awards are paid
shall forfeit any right to receive an Actual Award, unless otherwise authorized
by the Committee in its sole discretion.
SECTION 5.    
ADMINISTRATION
5.1    Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board, and no

 
8
 




--------------------------------------------------------------------------------




member of the Committee shall be a Participant. The members of the Committee
shall be appointed from time to time by, and serve at the pleasure of, the
Board.
5.2    Committee Authority. It shall be the duty of the Committee to administer
the Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules or principles for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules or principles. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to an award granted pursuant to this Plan.
5.3    Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.
5.4    Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.
SECTION 6.    
GENERAL PROVISIONS
6.1    Unsecured General Creditor. Actual Awards shall be paid solely from the
general assets of the Company. Nothing in this Plan shall be construed to create
a trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor having the status of an employee of the
Company or an Affiliate thereof with respect to any payment to which he or she
may be entitled.
6.2    Tax Withholding. The Company shall be entitled to withhold from, or in
respect of, any payment to be made an amount sufficient to satisfy all federal,
state, local or foreign tax withholding requirements (including, but not limited
to, the Participant’s FICA and Social Security obligations). The Committee may
permit a Participant to satisfy all or part of his or her tax withholding
obligations by having the Company withhold an amount from any cash amounts
otherwise due or to become due from the Company to the Participant or, with
respect to Restricted Stock Units, having the Company withhold a number of
shares of Common Stock that become vested having a fair market value equal to
the tax withholding obligations. The fair market value of the shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
6.3    No Rights as Employee. Nothing in the Plan or any documents relating to
the Plan shall (a) confer on a Participant any right to continue in the employ
of the Company; (b)

 
9
 




--------------------------------------------------------------------------------




constitute any contract or agreement of employment; or (c) interfere in any way
with the Company’s right to terminate the Participant’s employment at any time,
with or without cause. For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Affiliates (or between
Affiliates) shall not be deemed a Separation from Service.
6.4    Participation. No Employee shall have the right to be selected to receive
an award under this Plan. Participation in the Plan in one Performance Period
does not connote any right to participate in the Plan in any future Performance
Period.
6.5    Successors. This Plan shall be binding upon and inure to the benefit of
the Company and any successor to the Company and the Participant’s heirs,
executors, administrators and legal representatives.
6.6    Payment in the Event of Death. In the event of a Participant’s death, any
vested benefits remaining unpaid shall be paid to the Participant’s estate.
6.7    Nontransferability of Awards. No award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by the laws of descent and distribution. All rights with respect to
an award granted to a Participant shall be available during his or her lifetime
only to the Participant.
SECTION 7.    
AMENDMENT, TERMINATION AND DURATION
7.1    Amendment, Suspension or Termination. The Board, in its sole discretion
and without prior notice to Participants, may amend or terminate the Plan, or
any part thereof, at any time and for any reason, to the extent such action will
not cause adverse tax consequences to a Participant under Code section 409A.
Except as provided in Section 2.18, the amendment, suspension or termination of
the Plan shall not, without the consent of the Participant, alter or materially
impair any rights or obligations under any Award Agreement. No award may be
granted during any period of suspension or after termination of the Plan.
7.2    Duration of the Plan. The Plan shall commence on January 1, 2015 and,
subject to Section 7.1 (regarding the Board’s right to amend or terminate the
Plan), shall remain in effect thereafter.
SECTION 8.    
LEGAL CONSTRUCTION
8.1    Code Section 409A. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Code section 409A and shall be
interpreted to meet the requirements of Code section 409A. To the extent that
any provision of the Plan would cause a conflict with the requirements of Code
section 409A, or would cause the administration of the Plan to fail to satisfy
Code section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Participant.

 
10
 




--------------------------------------------------------------------------------




8.2    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
8.3    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
8.4    Requirements of Law. The granting of awards under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
8.5    Governing Law. The Plan and all awards shall be construed in accordance
with and governed by the laws of the State of Delaware, but without regard to
its conflict of law provisions.
8.6    Captions. Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.

 
11
 




--------------------------------------------------------------------------------

[Subject to review and revision by the Company]



Exhibit A


List of Spok Holdings, Inc., Participants (as of January 1, 2015)
Name
Title
Executives
 
KELLY, VINCE
CEO*
BALMFORTH, COLIN
PRESIDENT*
ENDSLEY, SHAWN
CFO
SAINE, THOMAS
CIO
***
***
CULP, BONNIE
EVP, Human Resources
***
***



Senior Vice Presidents
 
***
***
***
***
***
***
***
***

Vice Presidents
 
***
***
***
***
***
***
***
***
***
***

Other Key Management
 
***
***
***
***
***
***
***
***
***
***
***
***
***
***



*The Chief Executive Officer and the President participate in the Plan pursuant
to their respective employment agreements.


**** Means that certain confidential information has been deleted from this
document and filed separately with the Securities and Exchange Commission.



 
 
 




--------------------------------------------------------------------------------

[Subject to review and revision by the Company]



Exhibit B


Performance Goals


2015-2017 Performance Period
[a788759677spokholding_image2.gif]


**** Means that certain confidential information has been deleted from this
document and filed separately with the Securities and Exchange Commission.



 
 
 


